Citation Nr: 1706642	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected low back disability prior to September 26, 2016, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). 

In a May 2010 VA Form 9 the Veteran requested a videoconference hearing before the Board; he cancelled the hearing and did not request that it be rescheduled. Therefore, the hearing request has been withdrawn.  38 C.F.R. § 20.702(e).

In September 2014 and February 2016, the appeal was remanded for additional development.  Following substantial compliance with the remand directives, the case has returned to the Board.  An October 2016 rating decision increased the rating for the low back disability to 10 percent effective June 2, 2008 and to 20 percent effective September 26, 2016.  The increases do not constitute full grant of the benefits sought.  Therefore, the claim for an increased rating remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been afforded several VA examinations throughout the pendency of this appeal.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion and the September 2016 VA examiner specifically noted that the Veteran had pain with weight bearing, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

On remand, obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran dated since May 2012.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since May 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for appropriate examination to determine the current severity of his low back disability.  The entire record should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back disability, including any associated neurological disabilities.  

Specifically, the VA examiner should address the following:

a)  Provide range of motion and repetitive motion findings in degrees for the low back.  Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which pain begins and ends. 

c)  State whether the low back exhibits weakened movement, excess fatigability, or incoordination. 

d)  Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the low back is used repeatedly over a period of time.  If so, provide the observed or estimated degree of additional range of motion loss due to pain on use or during flare-ups.  

e)  The examiner must also provide a retrospective opinion regarding the range of motion of the low back in active motion, passive motion, weight-bearing, and nonweight-bearing, and an estimated degree of additional range of motion loss due to pain on use or during flare-ups for the period beginning June 2, 2008.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain why that is so. 

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




